Citation Nr: 1808590	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  09-37 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2011, a hearing was held and the Veteran and his wife testified before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran noted in an August 2009 Statement in Support of Claim that he received a letter of commendation dated July 17, 1979 for his handling of the accident to which he attributes his current back condition.  Further, at the December 2011 hearing, the Veteran stated that he was given a light duty profile for a couple of months following the accident.  Neither of these records are part of the claims file and it appears that a complete copy of the Veteran's service records have not been requested.  Accordingly, on remand the AOJ should make all appropriate efforts to obtain these records as well as a complete copy of the Veteran's service medical and personnel records.

Additionally, the Veteran should also be afforded another VA examination.  The Veteran underwent VA examinations in September 2016 and September 2009.  However, neither examiner addressed the Veteran's contentions that he first hurt his back in a motor vehicle accident while in service; that he sought and received treatment within a few years of his separation; nor, that he has consistently experienced pain and discomfort since service. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Veteran should be scheduled for another VA examination that takes his contentions into consideration.

Accordingly, the case is REMANDED for the following action:

1. Obtain all service medical and personnel records for the Veteran and associate them with the claims file.

2. After all outstanding records have been associated with the claims file, schedule the Veteran for a new VA examination that addresses the nature and etiology of his degenerative disc disease.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to examiner designated to provide an opinion.  The examiner must elicit a detailed medical history from the Veteran regarding his injury, and the examination report must include a discussion of the Veteran's documented medical history and as well as his assertions.

The examiner should offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's degenerative disc disease began in service, was caused by service, or is otherwise related to service.  In addressing this question, the examiner should specifically discuss the Veteran's contentions that he was in an in-service motor vehicle accident, the report of recurrent back pain on the Veteran's separation examination, and the Veteran's account that he sought and received treatment for his back pain shortly after separation (records of which are unavailable).

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).










_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




